Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

 	Claims 1-6, 8-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 9 of U.S. Patent No. 10201868. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the present application are broader and are met by the narrower patent claims the patent claims contain all the limitations of the present application claims. 
Claims 1, 5, 9-12, 16 and 19: Claim 1 of the ‘868 patent anticipates the limitations of claims 1, 9, and 16 of the current application.  For example system and method for controlling a welding system, comprising: a sensor system configured to detect gestures or motions of a welding system operator; and processing circuitry mit the identified welding command to a component of the welding system. The difference between claims 1, 5, 9-12, 16 and 19 of the current application and claim 1 of the ‘868 patent lies in the fact that the ‘839 patent claim includes many more elements and is thus much more specific (for example: claim 1 of the ‘868 includes a limitation of “identify a welding component associated with the detected first gesture based at least in part on the comparison of the first signal”).  Thus, the invention of claims 1, 9 and 16 of the patent is in effect a “species” of the “generic” invention of claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Therefore, since claims 1, 9 and 16 is anticipated by claim 1 of the ‘868 patent, it is not patentably distinct.
Claims 2 and 17: claim 2 of the ‘868 patent anticipates the limitations wherein the sensor system comprises digital cameras, video cameras, infrared sensors, optical sensors, radio frequency energy detectors, sound sensors, vibration sensors, magnetic sensors, heat sensors, pressure sensors, or any combination thereof.
Claim 3: claim 3 of the ‘868 patent anticipates the limitations wherein the sensor system comprises an accessory device configured to be worn by the welding system operator or is otherwise disposed on the welding system operator.
Claims 4 and 18: claim 9 of the ‘868 patent anticipates the limitations wherein the accessory device comprises accelerometers, a smart phone, a wireless sensor tag, a wireless smart tag, a tablet, one or more cameras, infrared sensors, optical sensors, sound sensors, vibration sensors, magnetic sensors, heat sensors, pressure sensors, gloves, or any combination thereof.
Claim 6: claim 4 of the ‘868 patent anticipates the limitations wherein the welding system is configured to implement the welding command.
Claims 7 and 20: claim 5 of the ‘868 patent anticipates the limitations wherein the welding component comprises a welding power source, a welding wire feeder, a welding torch, a gas supply system, or other welding system components.
Claims 8 and 15: claim 6 of the ‘868 patent anticipates the limitations wherein the welding command is configured to adjust an operating parameter of the welding system.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiryadinata (2012/0012561).
	For claim 9, Wiryadinata teaches method for controlling a welding system (abstract) (fig.1-2), comprising:
detecting, via a sensor system (wireless sensor 32) directed as a welding operator, a gesture or motion of a welding operator (motions of operator hand or finger 34) (par.22, lines 1-5 and par.23, lines 1-5); 
identifying, via processing circuitry (microprocessor 62), a welding command corresponding to the gesture or motion detected by the sensor system based on a comparision of the gesture or motion with a plurality of stored gestures or motions, each stored gesture or motion of the plurality of stored gestures or motions being associated with a stored welding command (the glove 34, which includes sensors, is worn by operator to detect the movement or motion of operator and the microprocessor identifying the gesture and translate to the command such as as increasing or decreasing power or current) (par.14, lines 1-15 and par.26, lines 1-15); and

 	For claim 10, Wiryadinata further teaches wherein detecting the gesture or motion comprises detecting a first gesture or motion, and the method further comprises detecting, via the sensor system, a second gesture or motion of the welding operator (the controller gets feedback from several sensors that are associated with the glove as shown in figures 1 and 2, (par.14, lines 1-15 and par.26, lines 1-15)).
 	For claim 11, Wiryadinata further teaches wherein the comparison comprises a second comparison, and wherein identifying the welding command comprises identifying the welding command based on the second comparison of the second gesture or motion detected by the sensor system with the plurality of stored gestures or motions, the method further comprising identifying a welding component of the welding system based on a first comparison of the first gesture or motion with a plurality of stored component gestures or motions, each of the stored component gestures or motions being associated with a particular welding component  (par.26, lines 1-15).
 	For claim 12, Wiryadinata further teaches wherein each gesture or motion of the plurality of gestures or motions is associated with a particular welding command within the local or global memory location (par.26, lines 1-15).
 	For claim 13, Wiryadinata further teaches wherein the welding command comprises a command to start the welding component, stop the welding component, or 
 	For claim 14, Wiryadinata  further teaches wherein the welding component comprises a welding power source, a welding wire feeder, a welding torch, or a gas supply system  (par.14, lines 1-15 and par.26, lines 1-15).
 	For claim 15, Wiryadinata  further teaches adjusting an operating parameter of the welding system in response to the welding command (par.26, lines 1-10).
 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wiryadinata (2012/0012561) in views of Applicant’s IDS Kevin Dixon et al (Gesture based programing for robotic arc welding, Dec. 6, 2002).
For claim 1, Wiryadinata teaches a system for controlling a welding system (abstract) (fig.1 and 2), comprising:
a sensor system (wireless sensor 32)  configured to be directed at a welding system operator and detect a gesture or motion of the welding system operator (the motions or gestures of the hand or finger in the glove 34) (par.22, lines 1-5 and par.23, lines 1-5 and par.26, lines 1-10); and
processing circuitry (microprocessor 62) communicatively coupled to the sensor system (wireless sensor 32) (the motions or gestures of the hand or finger in the glove 34) (par.22, lines 1-5 and par.23, lines 1-5 and par.26, lines 1-10) , wherein the processing circuitry (microprocessor 62) is configured to:
receive a signal representative of the gesture or motion detected by the sensor system the microprocessor identifying the gesture such as increasing or decreasing 
 identify a welding command from the plurality of welding commands (the microprocessor identifying the gesture and translate to the command such as increasing or decreasing power or current) (par.14, lines 1-15 and par.26, lines 1-15); and
transmit the welding command to a component of the welding system (par.26, lines 5-15 and par.27, lines 1-10).
Wiryadinata is silent to teach perform a comparison of the signal with a plurality of signals, the plurality of signals being associated with a plurality of welding commands, and each signal of the plurality of signals being representative of a particular gesture or motion and identify a welding command from the plurality of welding commands based at least in part on the comparison.
Dixon teaches, similar gesture sensor for arc welding, perform a comparison of the signal with a plurality of signals, the plurality of signals being associated with a plurality of welding commands, and each signal of the plurality of signals being representative of a particular gesture or motion (the PC or laptop receives signal from the detected gesture or motion of the operator, as shown in fig.1, and comparing the detected gesture signals with the associated commands signals in the memory that are stored in the PC or laptop as shown table 1, page.2), and identify a welding command from the plurality of welding commands based at least in part on the comparison (the controller or processor in the PC 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the microprocessor in the Wiryadinata’s reference to include comparison the signal, as suggested and taught by Dixon, in order to recognize dynamic hand gestures and positioning the welding system into correct position and to achieve user independent gesture recognition (page.2, lines 7-8).

 	For claim 2, Wiryadinata in view of Dixon teaches the invention as claimed and discussed above and Wiryadinata further teaches wherein the sensor system comprises_a camera sensor, infrared sensor, optical sensor, radio frequency energy sensor, sound sensor, heat sensor, or pressure sensor (par.19, lines 7-9).
 	For claim 3, Wiryadinata in view of Dixon teaches the invention as claimed and discussed above and Wiryadinata further a user interface configured to receive selection of a configuration mode or an operation mode, the operation mode comprising a first mode in which the processing circuitry is configured to translate the gesture or motion detected by the sensor system into the welding command, and _ the configuration mode comprising a second mode in which the processing circuitry is configured to create, in a gesture library, an association between the gesture or motion detected by the sensor 
 	For claim 4, Wiryadinata in view of Dixon teaches the invention as claimed and discussed above and Wiryadinata further teaches wherein the sensor system comprises a motion activated camera (par.19, lines 7-9) .
 	For claim 5, Wiryadinata in view of Dixon teaches the invention as claimed and discussed above except for wherein the plurality of welding commands and the plurality of signals are stored in a gesture library within a local memory location or a global memory location.
	Dixon further teaches wherein the plurality of welding commands and the plurality of signals are stored in a gesture library within a local memory location or a global memory location (laptop where can excessed and store in the memory includes table for lookup) (page.11, lines 20-30) (fig.1). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the microprocessor in the Wiryadinata’s reference to include gesture library within a local memory location or a global memory location, as suggested and taught by Dixon, in order to store information about earlier taught programs, compare the program currently being taught to these programs, and predict which of the earlier taught programs is most like the current one (Dixon, page.11, lines 20-30).


 	For claim 7, Wiryadinata in view of Dixon teaches the invention as claimed and discussed above and Wiryadinata further teaches wherein the component of the welding system comprises a welding power source (18 as shown in fig.1), a welding wire feeder (14 as shown in fig.1), a welding torch (16 as shown in fig.1), or a gas supply system (22 as shown in fig.1) (par.18, lines 1-10).
 	For claim 8, Wiryadinata in view of Dixon teaches the invention as claimed and discussed above and Wiryadinata further teaches herein the welding command comprises a command to start the component of the welding system, stop the component of the welding system, or adjust a wire feed speed, type of feeding, voltage, power output, or gas flow rate of the component of the welding system (par.26, lines 1-15).

 	For claim 16, Wiryadinata teaches system (abstract) (fig.1 and 2), comprising:
a sensor system (wireless sensor 32) configured to be directed at a welding system operator and detect a gesture or motion of the welding system operator (motions of operator hand or finger 34) (par.22, lines 1-5 and par.23, lines 1-5) ; and

receive a selection of a configuration mode, the configuration mode comprising a mode within which an operator can configure the gesture library, receive a signal representative of the gesture or motion detected by the sensor system (the microprocessor identifying the gesture such as increasing or decreasing power or current after it received feedback signal from wireless sensor) (par.14, lines 1-15 and par.26, lines 1-15),
receive a welding command configured to adjust an operating parameter of a welding system (the microprocessor identifying the gesture such as increasing or decreasing power or current after it received feedback signal from wireless sensor) (par.14, lines 1-15 and par.26, lines 1-15) ; and
create associate the welding command with the signal corresponding to the detected gestures or motions (par.26, lines 5-15 and par.27, lines 1-10).
Wiryadinata fails to teach a gesture library comprising a plurality of signals, each signal of the plurality of signals being representative of a particular gesture or motion, and each signal of the plurality of signals being associated with a particular welding command; and create, in the gesture library, an association between the welding 
 	Dixon teaches, similar gesture sensor for arc welding, a gesture library comprising a plurality of signals, each signal of the plurality of signals being representative of a particular gesture or motion, and each signal of the plurality of signals being associated with a particular welding command; and create, in the gesture library, an association between the welding command and the signal representative of the gesture or motion detected by the sensor system (the controller or processor in the PC or laptop identify the detected gesture with corresponding associated with particular gesture or motion in the table 1 in page.2 and laptop can excessed and store in the memory includes table for lookup) (page.11, lines 20-30) (fig.1). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the microprocessor in the Wiryadinata’s reference to include gesture library within a local memory location or a global memory location, as suggested and taught by Dixon, in order to store information about earlier taught programs, compare the program currently being taught to these programs, and predict which of the earlier taught programs is most like the current one (Dixon, page.11, lines 20-30).
	For claim 17, Wiryadinata in view of Dixon teaches the invention as claimed and discussed above and Wiryadinata further teaches wherein the sensor system comprises_a camera sensor, infrared sensor, optical sensor, radio frequency energy sensor, sound sensor, heat sensor, or pressure sensor (par.19, lines 7-9).
 wherein the selection of the configuration mode is received from a user interface communicatively coupled with the processing circuitry (par.19, lines 7-9) .
 	For claim 19, Wiryadinata in view of Dixon teaches the invention as claimed and discussed above and Wiryadinata further teaches wherein the user interface is part of a wearable accessory device (40 as shown in fig.2) (par.26, lines 1-15) .
 	For claim 20, Wiryadinata in view of Dixon teaches the invention as claimed and discussed above and Wiryadinata further teaches wherein the welding command comprises a command to start a welding component of the welding system, stop the welding component, or adjust a wire feed speed, type of feeding, voltage, power output, or gas flow rate of the welding component  (par.18, lines 1-10).

Response to Amendments/Arguments
Applicant's arguments filed 04/26/2021 have been fully considered but they are not persuasive.
Dixon does not disclose or suggest a sensor system configured to be directed ata welding system operator and detect a gesture or motion of the welding system operator, as setforth in claim 1. Nor does Wiryadinata cure the deficiencies of Dixon.
However, the examiner respectfully disagrees with applicant because the prior art, Wiryadinata , is relied upon for disclosing a system that includes a welding power 
 	The secondary reference, Dixon teaches, similar gesture detecting system that used in welding, Hand gestures can potentially be used to specify position, velocity, acceleration, size, direction, angle, angular velocity, etc, robotic arc welding is three-dimensional in nature, hand gesture can be an intuitive tool for providing parameters for its programming, and a set of gestures to specify Cartesian position, direction, velocity, angular rotation, and angular velocity, the controller or processor in the PC or laptop identify the detected gesture with corresponding associated with particular gesture or motion in the table 1 in page.2 and laptop can excessed and store in the memory includes table for lookup.  Consequently, it would have been obvious before the effective date of the claimed invention to one ordinary skill in the art to modify the processor of welding system in the Wiryadinata’s reference, to include gesture library, as suggested and taught by Dixon, for purpose of storing information about earlier taught programs, 
Furthermore, In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the combination of references Wiryadinata with Dixon as discussed in the rejection fully meets all the claimed limitations.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715